DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose “ a row of second bump pads on the second surface of the second substrate, the row of second bump pads including a second bump pad and neighboring second bump pads” and “the second bump pad having a recess structure that is recessed from a side surface of the second bump pad toward a center thereof, the second bump pad being connected to the second electrode, the neighboring second bump pads neighboring the second bump pad and including recess structures, the recess structures of the neighboring second bump pads being oriented in different directions” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “a second bump pad and a neighboring second bump pad on the second surface of the second substrate, the second bump pad having two recess structures that are each recessed from a side surface of the second bump pad toward a center thereof, the neighboring second bump pad neighboring the second bump pad and including two recess structures, and a first virtual line extending along the two recess structures of the second bump pad being perpendicular to a second virtual line extending along the two recess structures of the neighboring second bump pad” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “a second bump pad and neighboring second bump pads on the second surface of the second substrate, the second bump pad having a recess structure that is recessed from a side surface of the second bump pad toward a center thereof, the second bump pad being connected to the second through electrode, the neighboring second bump pads neighboring the second bump pad and including recess structures, the recess structures of the neighboring second bump pads being oriented in different directions” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899